            Case 3:13-cv-05974-MJP Document 141 Filed 06/29/20 Page 1 of 7




 1                                                 THE HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT TACOMA

10    THAN ORN, individually, THALISA ORN,
      individually, J.O. and C.O., by their
11    Guardian, CLARISSE ORN,
                                                        CASE NO. 3:13-cv-05974-RBL
12                                   Plaintiffs,

            vs.                                         PLAINTIFFS’ MOTION FOR
13                                                      PRIORITY TRIAL DATE
14    CITY OF TACOMA, a municipal
      corporation; and KRISTOPHER CLARK, in             NOTED FOR: JULY 17, 2020
15    his individual capacity,

16                                Defendants.

17

18
                                    I.      RELIEF REQUESTED
19          Plaintiffs hereby move the Court for a priority trial date in the event the current trial
20   date is amended due to unforeseen circumstances. This lawsuit arises from Tacoma Police
21   Officer Kristopher Clark shooting and paralyzing Plaintiff Than Orn, a 34-year-old Cambodian
22   American, on the night of October 12, 2011.      As a result of the shooting, Plaintiff Orn is
23   confined to a wheelchair and suffers from severe and permanent injuries. He has undergone
24   numerous hospitalizations and infections due to his fragile medical condition.                                    The
25   hospitalizations and his medical issues caused by Defendants’ acts and omissions have led to
26


      PLAINTIFFS’ MOTION FOR PRIORITY TRIAL
      DATE                                                                  A Professional Limited Liability Company


      Page 1 | CASE NO. 3:13-cv-05974-RBL                            911 Pacific Avenue, Suite 200
                                                                          Tacoma, WA 98402
                                                                Phone: (253) 777-0799 Facsimile: (253) 627-0654
                Case 3:13-cv-05974-MJP Document 141 Filed 06/29/20 Page 2 of 7




 1
     several continuances in this case. Trial is now set for January 11, 2021, nearly ten years after
 2
     the date of the shooting.
 3
                In the last couple of months, the COVID-19 pandemic has changed the world and
 4
     afflicted the State of Washington resulting in substantial delay in all commerce, including the
 5
     courts. Recently, on May 13, 2020, the United States District Court for the Western District of
 6
     Washington issued General Order No. 08-20 “in response to the continuing outbreak of
 7
     Coronavirus Disease 2019 (COVID-19).”                 According to this order, “[a]ll grand jury
 8
     proceedings, as well as civil and criminal in-person hearings and trial dates in these Courthouses
 9
     scheduled to occur before August 3, 2020, are continued pending further order of the Court.”
10
     General Order No. 08-20. Currently, jury trials are postponed until August, although this date
11
     may change if there are new outbreaks. Plaintiffs recognize the uncertainty around what effects
12
     these delays may have on future trial dates and whether there will continue to be new COVID-
13
     19 outbreaks in the District. However, due to Plaintiff Orn’s severe injuries, his lack of
14
     mobility, his vulnerable health, his history of infections and hospitalizations, and the length of
15
     time from the filing of this complaint to the set date of trial, Plaintiffs respectfully ask this Court
16
     to prioritize Plaintiffs’ trial date in the event current trial dates are continued.
17                                       II.      RELEVANT FACTS
18              On October 12, 2011, Officer Kristopher Clark of the Tacoma Police Department shot
19   Plaintiff Than Orn, seriously injuring and paralyzing him from the waist down.1 Plaintiffs filed
20   this lawsuit in 2013 against Clark and the City of Tacoma under 42 U.S.C. § 1983 alleging a
21   violation of Plaintiff Orn’s Fourth Amendment right to be free from the use of excessive force.2
22   Plaintiff Orn is a vulnerable adult who, since the shooting, has been hospitalized multiple times
23   and has suffered significant and unexpected medical issues. Plaintiff Orn’s expert, Dr. Singh,
24

25
     1
      Dkt. # 98, Attachment 1 at Ex. 4 (Dep. of Than Orn at 19:10-12; 39:15-18; 123:24-124:4; 129:18-131:9); Dkt.
26   #98, Attachment 1 at Ex. 1 (Dep. of Gene Miller at 79:6-12).
     2
         Dkt. #1, Ex. 2 (Complaint).
         PLAINTIFFS’ MOTION FOR PRIORITY TRIAL
         DATE                                                                      A Professional Limited Liability Company


         Page 2 | CASE NO. 3:13-cv-05974-RBL                                911 Pacific Avenue, Suite 200
                                                                                 Tacoma, WA 98402
                                                                       Phone: (253) 777-0799 Facsimile: (253) 627-0654
                 Case 3:13-cv-05974-MJP Document 141 Filed 06/29/20 Page 3 of 7




 1
     assessed him on September 30, 2014 and April 13, 2017, and concluded that his spinal cord
 2
     injury and substance abuse after the incident will significantly shorten his life.3
 3
                 Trial in this case has been continued five times due to case complexity and Plaintiff
 4
     Orn’s severe and continuing medical problems and hospitalizations.                                     Trial was initially
 5
     scheduled to begin on May 4, 2015,4 but the parties stipulated to a continuance based on the
 6
     complex nature of the case and trial was continued.5 On October 1, 2015, Defendants moved
 7
     for a continuance due to Plaintiff Orn’s “significant and unexpected medical issues,
 8
     necessitating multiple hospitalizations” which prevented them from completing discovery.6
 9
     The Court continued trial to September 19, 2016.7 On April 28, 2016, Plaintiffs’ counsel moved
10
     for a continuance in part because Mr. Orn’s “hospitalizations [had] continued due to the nature
11
     of his wounds and complications as a result thereof” which prevented Plaintiffs’ and
12
     Defendants’ experts from preparing their opinions.8 The Court granted the unopposed motion.9
13
     On December 15, 2016, the parties stipulated to a continuance again, in part because:
14
                  . . . Plaintiff Than Orn has continued to be hospitalized for extensive periods of
15               time since the last trial continuance for on-going, significant medical issues,
                 including the highly communicable Methicillin-Resistant Staphylococcus
16               aureus or MRSA bacteria. Mr. Orn is currently hospitalized at St. Joseph’s in
                 Tacoma due to his ongoing illness.10
17
     The Court again granted this continuance.11 On August 29, 2017, the parties stipulated to a
18
     fifth continuance because Plaintiffs learned for the first time that Plaintiff Orn’s vehicle was
19

20

21
     3
         Vertetis Decl. at Ex. 1 (Deposition of Dr. Singh at 16:13-17; 32:3-18; 43:20-23).
22   4
         Dkt. # 8.
     5
23       Dkt. # 12; Dkt. # 13.
     6
         Dkt. # 22 at p. 2-4.
24   7
         Dkt. # 26.
     8
25       Dkt. #29 at p. 2-3.
     9
         Dkt. #30.
26   10
          Dkt. #45 at p. 3.
     11
          Dkt. #46.
         PLAINTIFFS’ MOTION FOR PRIORITY TRIAL
         DATE                                                                             A Professional Limited Liability Company


         Page 3 | CASE NO. 3:13-cv-05974-RBL                                       911 Pacific Avenue, Suite 200
                                                                                        Tacoma, WA 98402
                                                                              Phone: (253) 777-0799 Facsimile: (253) 627-0654
                Case 3:13-cv-05974-MJP Document 141 Filed 06/29/20 Page 4 of 7




 1
     still in the custody and control of the Tacoma Police Department and an independent inspection
 2
     of the vehicle was necessary.12 Trial was then set for April 16, 2018.13
 3
                A few months before trial, Defendants moved for summary judgment on the basis of
 4
     qualified immunity.14 When this Court denied Defendants’ motion in part,15 Defendants filed
 5
     an interlocutory appeal from that order and this case was stayed pending review by the Ninth
 6
     Circuit. Nearly a decade after the shooting, on February 3, 2020, the Ninth Circuit affirmed
 7
     this Court’s order on summary judgment denying qualified immunity to Clark. Orn v. City of
 8
     Tacoma, 949 F.3d 1167 (9th Cir. 2020). Trial is currently set for January 11, 2021.16
 9                                  III.      EVIDENCE RELIED UPON
10              This motion relies upon the Declaration of Thomas B. Vertetis in Support of Plaintiffs’
11   Motion for Priority Trial Date (“Vertetis Decl.”); and all of the pleadings, exhibits, and
12   documents already on file in this matter.
13                                      IV.     LEGAL ARGUMENT
14   A.         This Court Possesses Inherent Authority to Control Its Docket.

15              District courts have broad discretion to control cases on their dockets. Landis v. North

16   American Co., 299 U.S. 248, 254 (1936); see also CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th

17   Cir. 1962) (a district court possesses “inherent power to control the disposition of the causes on

18   its docket in a manner which will promote economy of time and effort for itself, for counsel,

19   and for litigants.”). And federal law favors expediting cases that invoke the Constitution or

20   other federal law. Under FRCP 40, “[t]he court must give priority to actions entitled to priority

21   by a federal statute.” Section 1657(a) of Title 28 of the United States Code provides:

22              Notwithstanding any other provision of law, each court of the United States shall
                determine the order in which civil actions are heard and determined, except that
23              the court shall expedite the consideration of any action brought under chapter

24   12
          Dkt. # 60.
     13
25        Dkt. # 62; Dkt. # 63.
     14
          Dkt. #90.
26   15
          Dkt. # 124.
     16
          Dkt. #139.
      PLAINTIFFS’ MOTION FOR PRIORITY TRIAL
      DATE                                                                     A Professional Limited Liability Company


      Page 4 | CASE NO. 3:13-cv-05974-RBL                               911 Pacific Avenue, Suite 200
                                                                             Tacoma, WA 98402
                                                                   Phone: (253) 777-0799 Facsimile: (253) 627-0654
            Case 3:13-cv-05974-MJP Document 141 Filed 06/29/20 Page 5 of 7




 1          153 or section 1826 of this title, any action for temporary or preliminary
            injunctive relief, or any other action if good cause therefor is show. For
 2          purposes of this subsection, “good cause” is shown if a right under the
            Constitution of the United States or a Federal Statute (including rights under
 3          section 552 of title 5) would be maintained in a factual context that indicates
            that a request for expedited consideration has merit.
 4
     (Emphasis added). Based on this section, courts have determined “[i]t is abundantly clear that
 5
     Congress intended to give preference on crowded court dockets to federal questions.” Zukowski
 6
     v. Howard, Needles, Tammen, & Bergendoff, 115 F.R.D. 53, 55 (D. Colo. 1987). The local
 7
     court rules further provide that a scheduling order may be modified for "good cause and with
 8
     the judge’s consent.” LCR 16 (b)(6).
 9
            Here, the Court should exercise its inherent authority to prioritize Plaintiffs’ case on the
10
     docket. Good cause exists both because this is a case involving a federal question, specifically,
11
     an individual’s Fourth Amendment right to be free from the use of excessive force, and also
12
     because Plaintiff Orn’s paralysis and condition makes him more susceptible to health problems
13
     and future hospitalizations. Plaintiff Orn’s past hospitalizations for extensive periods of time
14
     and his on-going, significant medical issues due to the shooting have already contributed to the
15
     years of delay in this case. He has limited mobility, is dependent on others for much of his care,
16
     and his condition has made him susceptible to additional medical emergencies. In the event his
17
     current trial date is moved due to the COVID-19 pandemic, Plaintiffs respectfully ask this Court
18
     for a priority trial date so that Plaintiff Orn may have access to our court system commensurate,
19
     regardless of his medical condition.
20                                       V.         CONCLUSION
21          For the foregoing reasons, Plaintiffs respectfully ask the Court for a priority trial date in
22   the event the current trial date is amended.
23          RESPECTFULLY submitted this 29th day of June, 2020.
24          ///
25          ///
26          ///

      PLAINTIFFS’ MOTION FOR PRIORITY TRIAL
      DATE                                                                    A Professional Limited Liability Company


      Page 5 | CASE NO. 3:13-cv-05974-RBL                              911 Pacific Avenue, Suite 200
                                                                            Tacoma, WA 98402
                                                                  Phone: (253) 777-0799 Facsimile: (253) 627-0654
           Case 3:13-cv-05974-MJP Document 141 Filed 06/29/20 Page 6 of 7




 1
     PFAU COCHRAN VERTETIS AMALA PLLC
 2
     By: /s/ Thomas B. Vertetis
 3   Thomas B. Vertetis, WSBA No. 29805
     tom@pcvalaw.com
 4   Attorneys for Plaintiffs
 5

 6   COCHRAN DOUGLAS, PLLC

 7
     By: /s/ Loren A. Cochran ____________
     Loren A. Cochran, WSBA No. 32773
 8   loren@cochrandouglas.com
     Attorneys for Plaintiffs
 9

10   THE LAW OFFICE OF THOMAS A. BALERUD
11   By: /s/ Thomas A. Balerud _____________
12   Thomas A. Balerud, WSBA No. 19539
     tbalerud@balerudlaw.com
13   Attorneys for Plaintiff

14

15

16

17

18

19

20

21

22

23

24

25

26


     PLAINTIFFS’ MOTION FOR PRIORITY TRIAL
     DATE                                                     A Professional Limited Liability Company


     Page 6 | CASE NO. 3:13-cv-05974-RBL               911 Pacific Avenue, Suite 200
                                                            Tacoma, WA 98402
                                                  Phone: (253) 777-0799 Facsimile: (253) 627-0654
            Case 3:13-cv-05974-MJP Document 141 Filed 06/29/20 Page 7 of 7




 1
                                    CERTIFICATE OF SERVICE
 2

 3          I, Sarah Awes, hereby declare under penalty of perjury under the laws of the State of

 4   Washington that I am employed at Pfau Cochran Vertetis Amala PLLC and that on today’s

 5   date, I served the foregoing via the Court’s Electronic Service System by directing delivery to

 6   the following individuals:

 7
            Jean P. Homan
 8          Tacoma City Attorney’s Office
            747 Market Street, Suite 1120
 9          Tacoma, WA 98402
            jhoman@ci.tacoma.wa.us
10          Attorney for Defendants
11          Loren A. Cochran
            Cochran Douglas, PLLC
12          4826 Tacoma Mall Blvd, Ste. C
            Tacoma, WA 98409
13          Attorney for Plaintiffs
14          Thomas A. Balerud
            The Law Office of Thomas A. Balerud
15
            417 S. G Street
16          Tacoma, Washington 98405
            Attorneys for Plaintiffs
17

18          DATED this 29th day of June, 2020.

19

20
                                                         _/s/ Sarah Awes____________________
21                                                       Sarah Awes
                                                         Legal Assistant
22

23

24

25

26


      PLAINTIFFS’ MOTION FOR PRIORITY TRIAL
      DATE                                                                 A Professional Limited Liability Company


      Page 7 | CASE NO. 3:13-cv-05974-RBL                           911 Pacific Avenue, Suite 200
                                                                         Tacoma, WA 98402
                                                               Phone: (253) 777-0799 Facsimile: (253) 627-0654
